Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) by and among Carter Validus Mission
Critical REIT II, Inc., a Maryland corporation (the “REIT”), Carter Validus
Operating Partnership II, LP, a Delaware limited partnership, the operating
company subsidiary of the REIT (the “Operating Company”), and the Operating
Company’s subsidiary, CV Manager, LLC, a Delaware limited liability company (the
“REIT Operator” and, together with the REIT and the Operating Company, the
“Company”), and Michael A. Seton (“Executive”) is dated as of July 28, 2020 (the
“Effective Date”).

WHEREAS, the REIT Operator desires to employ Executive and Executive desires to
be employed by the REIT Operator to provide services for the Company on the
terms contained herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Term of Employment.

(a) Subject to the terms and conditions of this Agreement, the REIT Operator
hereby employs Executive, and Executive hereby accepts employment with the REIT
Operator, in the positions and with the duties and responsibilities as set forth
in Section 2 hereof for the Term of Employment (as defined below).

(b) The term of employment under this Agreement will commence on the date of the
Closing (as defined in that certain Membership Interest Purchase Agreement (the
“Purchase Agreement”) by and among the REIT, the Operating Company, Carter
Validus Advisors II, LLC and the other parties thereto, dated as of July 28,
2020 (the “Closing”)) and continue through December 31, 2025, unless this
Agreement is terminated sooner in accordance with Section 4 below. The period
commencing on the Closing and ending at midnight on December 31, 2025 (or
earlier termination of Executive’s employment hereunder) shall hereinafter be
referred to as the “Term of Employment.” If the Closing does not occur, this
Agreement will automatically terminate and be of no force or effect upon
termination of the Purchase Agreement in accordance with its terms. For the
avoidance of doubt, no payments or other benefits shall accrue to Executive
hereunder prior to the Closing.

2. Position; Duties and Responsibilities.

(a) During the Term of Employment, Executive will be employed full time by the
REIT Operator and will serve as the Chief Executive Officer of the REIT,
reporting directly to the Board of Directors of the REIT (the “Board”). In this
capacity, Executive shall have the duties, authorities and responsibilities as
are required by Executive’s position commensurate with the duties, authorities
and responsibilities of persons in similar capacities in similarly sized
companies, and such other duties, authorities and responsibilities as may
reasonably be assigned to Executive as the Board shall designate from time to
time that are not inconsistent with Executive’s position and that are consistent
with the bylaws of the REIT and the limited liability company agreements of the
Operating Company and the REIT Operator, each as may be amended from time to
time, including, but not limited to, managing the affairs of the Company.



--------------------------------------------------------------------------------

(b) During the Term of Employment, Executive will, without additional
compensation, also serve on the board of directors of, serve as an officer of,
and/or perform such executive and consulting services for, or on behalf of, the
REIT and such Subsidiaries of the REIT as the Board may, from time to time,
reasonably request.

(c) During the Term of Employment, Executive will serve the Company faithfully,
diligently, and to the best of his ability and will devote substantially all of
his business time and attention to the performance of his duties hereunder, and
shall have no other employment (unless approved by the Board; provided, however,
that nothing contained herein shall prohibit Executive from (i) participating in
trade associations or industry organizations in furtherance of the Company’s
interests, (ii) engaging in charitable, civic, educational or political
activities, (iii) engaging in passive personal investment activities for himself
and his family or (iv) accepting directorships or similar positions (together,
the “Personal Activities”), in each case so long as the Personal Activities do
not unreasonably interfere, individually or in the aggregate, with the
performance of Executive’s duties to the Company under this Agreement or the
restrictive covenants set forth in Section 9 of this Agreement.

(d) During the Term of Employment, Executive shall perform the services required
by this Agreement in Tampa, Florida (the “Principal Location”), except for
travel to other locations as may be necessary to fulfill Executive’s duties and
responsibilities hereunder.

 

  3.

Compensation and Benefits.

(a) Base Salary. During the Term of Employment, Executive will be entitled to
receive an annualized base salary (the “Base Salary”) of not less than $800,000.
The Base Salary shall be paid in accordance with the REIT Operator’s normal
payroll practices, but no less often than semi-monthly.

(b) Incentive Compensation.

(i) Annual Bonuses. In addition to the Base Salary, without limitation, during
the Term of Employment, and subject to subsection (e) below, in each calendar
year of the Term of Employment, Executive shall be eligible to receive an annual
bonus (the “Annual Bonus”) payable in cash, pursuant to the criteria and goals
reasonably established and administered by the Board or a committee thereof to
whom such responsibility has been delegated by the Board (the “Committee”), with
a target Annual Bonus opportunity of at least 135% of Executive’s Base Salary
(the “Target Annual Bonus”); provided, however, that Executive’s Annual Bonus
for calendar year 2020 will be a fixed amount equal to the Target Annual Bonus
(rather than being based on criteria and goals established and administered by
the Board or the Committee) and will be prorated to reflect the period of
employment from the Closing through December 31, 2020. The Annual Bonus payable
to Executive shall be determined and payable as soon as practicable after
year-end for such year (but no later than March 15th). To be entitled to receive
any Annual Bonus, except as otherwise provided in Section 4(a), (b) and (c),
Executive must remain employed through the last day of the calendar year to
which the Annual Bonus relates.

 

2



--------------------------------------------------------------------------------

(ii) Long-Term Incentives. Executive will also be eligible to receive equity
and/or other long-term incentive awards under any applicable plan or program
adopted by the Company during the Term of Employment. Except for the grants
described below, Executive’s entitlement to any such long-term incentives will
be in the discretion of the Board or the Committee.

(iii) One-Time Internalization Equity Award. As soon as practicable (but in no
event more than 10 days) after the Closing, Executive will be granted an award
of time-based REIT restricted common stock with a grant date fair value of
$2,000,000 (the “Internalization Award”). Subject to Executive’s continuous
employment through the applicable vesting dates (except as otherwise provided in
Section 4(a), (b), (c) of this Agreement), the Internalization Award will vest
on December 31, 2024, or, if earlier, on the 15 month anniversary of the date of
a Qualified Event (as defined in Section 6). The Internalization Award will be
granted under, and will be subject to, the terms of the REIT’s Amended and
Restated 2014 Restricted Share Plan (the “Plan”) and an award agreement.

(iv) 2021 Long-Term Incentive Award. Subject to Executive’s continued employment
through the grant date, in the first quarter of calendar year 2021, Executive
will receive an award of time-based REIT restricted common stock (the
“Time-Based 2021 Award”) and an award of performance-based REIT restricted stock
units (the “Performance-Based 2021 Award” and, together with the Time-Based 2021
Award, the “2021 Awards”). The combined value of the shares of the REIT’s common
stock underlying the 2021 Awards (which, in the case of the Performance-Based
2021 Award will be based on the “target” award) on the grant date will be
$1,800,000, with 50% of the grant date value of the 2021 Awards consisting of
the Performance-Based 2021 Award and 50% consisting of the Time-Based 2021
Award. The performance objectives and other terms and conditions of the
Performance-Based 2021 Award will be reasonably determined by the Board or the
Committee. The Time-Based 2021 Award will vest ratably over four years following
the grant date, subject to Executive’s continuous employment through the
applicable vesting dates (except as otherwise provided in Section 4(a), (b), (c)
of this Agreement). The 2021 Awards will be granted under, and will be subject
to, the terms of the Plan and award agreements.

(c) Employee Benefit Programs; Expense Reimbursements. During the Term of
Employment, Executive will be eligible to participate in all employee benefit
programs of the Company made available to the Company’s employees generally, as
such programs may be in effect from time to time; provided that nothing herein
shall prevent the Company from amending or terminating any such programs
pursuant to the terms thereof. For the remainder of 2020, the Company will pay
100% of the group healthcare premiums for coverage of Executive and, if
applicable, Executive’s covered dependents. Thereafter, Executive will be
responsible for the same percentage of such group healthcare premiums as applies
to other employees generally. The REIT Operator will reimburse Executive for any
and all necessary, customary and usual business expenses incurred and paid by
Executive in connection with his employment upon presentation to the Company of
reasonable substantiation and documentation, and in accordance with, and subject
to the terms and conditions of, applicable Company policies. During the Term of
Employment, Executive shall be entitled to paid vacation and, if applicable,
paid time off, per year of the Term of Employment (as pro-rated for any stub
employment period) in accordance with the Company’s policy on accrual and use
applicable to employees as in effect from time to time, but in no event shall
Executive accrue less than 4 weeks of vacation per calendar year (pro-rated for
any stub employment period).

 

3



--------------------------------------------------------------------------------

(d) Insurance; Indemnification. Executive shall be covered by such comprehensive
directors’ and officers’ liability insurance and errors and omissions liability
insurance as the Company shall have established and maintained in respect of its
directors and officers generally and at its expense, and the Company shall cause
such insurance policies to be maintained in a manner reasonably acceptable to
Executive both during and, in accordance with Section 4(h) below, after
Executive’s employment with the Company. Executive shall also be entitled to
indemnification rights, benefits and related expense advances and reimbursements
to the same extent as any other director or officer of the Company or the REIT
and to the maximum extent permitted under applicable law, including “tail”
coverage following termination of service.

(e) Annual Review. The Board or the Committee will undertake a formal review of
the amounts payable and potentially payable to Executive pursuant to this
Section 3 no less frequently than annually. The Board or the Committee shall be
entitled to make all determinations relating to this Section 3(e) in its sole
discretion; provided, however, that none of the Board, the Committee or the
Company may decrease Executive’s Base Salary, Internalization Award, 2021Awards
or Target Annual Bonus amounts set forth in Sections 3(a) and 3(b)(i), (iii) or
(iv) without Executive’s express written consent.

(f) Clawback/Recoupment. Notwithstanding any other provisions in this Agreement
to the contrary, any compensation provided to, or gain realized by, Executive
pursuant to this Agreement or any other agreement or arrangement with the
Company shall be subject to repayment and/or forfeiture by Executive to the
Company if and to the extent any such compensation or gain is or becomes subject
to (i) a “clawback” policy adopted by the Company during the Term of Employment
that is applicable to Executive and other similarly situated executives, or
(ii) any law, rule, requirement or regulation which imposes mandatory recoupment
or forfeiture, under circumstances set forth in such law, rule, requirement or
regulation.

4. Termination of Employment.

(a) Termination Due to Disability. The REIT Operator may terminate Executive’s
employment if Executive (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which is expected to result in death or is expected to last for a continuous
period of not less than 12 months, or (ii) is, by reason of any medically
determinable physical or mental impairment which is expected to result in death
or is expected to last for a continuous period of not less than 12 months,
actually receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the Company
(“Disability”). Any questions as to the existence of Executive’s Disability as
to which Executive and the REIT Operator cannot agree shall be determined in
writing by a qualified independent medical practitioner mutually acceptable to
Executive and the REIT Operator. If Executive’s employment is terminated under
this Section 4(a) for Disability, the Company shall pay to Executive the Accrued
Benefits pursuant to Section 4(h) below and any earned but unpaid Annual Bonus
relating to the calendar year prior to the year of termination, and, subject to
Executive’s execution of a general release of claims in favor of the Company in
substantially the form attached hereto as Exhibit A, after termination of
Executive’s employment, and the expiration of any applicable or legally required
revocation period, all within 60 days after the date of termination (the
“Release Requirement”) and further subject to

 

4



--------------------------------------------------------------------------------

Executive’s compliance with the obligations in Sections 7, 8 and 9, (A)
Executive’s outstanding equity awards that are subject solely to time-based
vesting conditions will become fully vested as of the date of Executive’s
termination (treatment of equity awards subject to performance-based vesting
conditions will be addressed in the applicable award agreements), (B) within 60
days following the date of termination, the Company shall pay Executive (i) an
amount equal to 50% of Executive’s then-current Base Salary and (ii) a pro-rated
bonus for the year of termination equal to Executive’s Target Annual Bonus for
the then-current calendar year (annualized if the termination occurs in 2020),
pro-rated to reflect the number of days in such calendar year through the date
of termination of employment, and (C) if Executive is entitled to elect
continuation of coverage under any Company group health plan pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or other
applicable law (“COBRA”), and Executive timely elects such coverage, the Company
shall directly pay, or reimburse Executive for, the COBRA premiums, less the
amount Executive would have had to pay to receive such group health coverage for
Executive and his covered dependents based on the cost sharing levels in effect
on the date of termination, during the period commencing on the date of
termination and ending upon the earliest of (x) the date 18 months after the
date Executive’s employment terminates, (y) the date Executive and, if
applicable, Executive’s covered dependents become no longer eligible for COBRA
and (z) the date Executive becomes eligible to receive healthcare coverage from
a subsequent employer (as applicable, the “COBRA Continuation Period”);
provided, however, that if Executive is not eligible to elect COBRA continuation
coverage or the Company determines that it cannot provide the foregoing benefit
under its group health plan or without potentially violating applicable law or
triggering adverse tax consequences to the Company or Executive, the Company
shall in lieu thereof provide to Executive a taxable monthly payment during the
COBRA Continuation Period in an amount equal to the monthly premium that the
Company would have contributed to Executive’s and Executive’s covered
dependents’ group health coverage in effect on the date of termination (which
amount shall be based on the premiums in effect on the date of termination),
less the amount Executive would have had to pay to receive such group health
coverage for Executive and his covered dependents based on the cost sharing
levels in effect on the date of termination (as applicable, the “Continued
Health Care Coverage Benefit”). The Continued Health Care Coverage Benefits will
commence within 60 days following the date of termination (with the first
payment to include any installment payments that would have been made during
such 60-day period if payments had commenced on the date of termination).

(b) Termination Due to Death. Executive’s employment shall terminate
automatically upon Executive’s death during the Term of Employment. If
Executive’s employment is terminated because of Executive’s death, (i) the
Company shall pay to Executive’s executor, legal representative, administrator
or designated beneficiary, as applicable, (A) the Accrued Benefits pursuant to
Section 4(h) below, (B) any earned but unpaid Annual Bonus relating to the
calendar year prior to the year of termination and (C) within 60 days following
the date of termination, a pro-rated bonus for the year of termination equal to
Executive’s Target Annual Bonus for the then-current calendar year (annualized
if the termination occurs in 2020), pro-rated to reflect the number of days in
such calendar year through the date of termination of employment,
(ii) Executive’s outstanding equity awards that are subject solely to time-based
vesting conditions will become fully vested as of the date of termination of
employment (treatment of equity awards subject to performance-based vesting
conditions will be addressed in the applicable award agreements), and (iii) if
applicable, Executive’s covered dependents will receive the Continued Health
Care Coverage Benefit.

 

5



--------------------------------------------------------------------------------

(c) Termination by the Company Without Cause or by Executive for Good Reason.
The REIT Operator may terminate Executive’s employment at any time without Cause
(as defined in Section 6) and Executive may terminate his employment for Good
Reason (as defined in Section 6) upon not less than 60 days’ prior written
notice of such resignation to the Company. Upon any such termination of
Executive’s employment without Cause or for Good Reason during the Term of
Employment, Executive shall be entitled to receive the following:

(i) The Accrued Benefits pursuant to Section 4(h) below and any earned but
unpaid Annual Bonus relating to the calendar year prior to the year of
termination; and

(ii) subject to Executive’s satisfaction of the Release Requirement and
compliance with the obligations in Sections 7, 8 and 9:

(1) the Company shall pay Executive cash severance (the “Severance Amount”)
equal to the Severance Multiple times the sum of (A) Executive’s then-current
Base Salary (disregarding any reduction in Base Salary not approved by
Executive) and (B) Executive’s Target Annual Bonus for the then-current calendar
year (annualized if the termination occurs in 2020). If the termination
described in this Section 4(c) does not occur during the Change in Control
Period (as defined in Section 6), the Severance Amount will be paid in equal
installments in accordance with the normal payroll practice of the REIT Operator
over the 24 month period following the date of termination, with such
installment payments beginning within 60 days following the date of termination
(with the first payment to include any installment payments that would have been
made during such 60-day period if payments had commenced on the date of
termination). If the termination described in this Section 4(c) occurs during
the Change in Control Period (as defined in Section 6), the Severance Amount
will be paid in a lump sum within 60 days following the date of termination;

(2) within 60 days following the date of termination, the Company shall pay
Executive an amount equal to Executive’s Target Annual Bonus for the
then-current calendar year (annualized if the termination occurs in 2020),
pro-rated for the number of days in such calendar year ending on the date of
Executive’s termination of employment;

(3) Executive’s outstanding equity awards that are subject solely to time-based
vesting conditions will become fully vested as of the date of Executive’s
termination (treatment of equity awards subject to performance-based vesting
conditions will be addressed in the applicable award agreements); and

(4) the Continued Health Care Coverage Benefit described in Section 4(a). The
Continued Health Care Coverage Benefits will commence within 60 days following
the date of termination (with the first payment to include any installment
payments that would have been made during such 60-day period if payments had
commenced on the date of termination).

If Company claims that is not required to provide the severance amounts or
equity awards pursuant to Section 4(c) because of an alleged breach by Executive
of Sections 7, 8 or 9 of this Agreement, Company must provide written notice to
Executive specifying the particulars thereof in reasonable detail and provide
Executive and his counsel with an opportunity to appear before

 

6



--------------------------------------------------------------------------------

the Board to rebut or dispute the alleged breach on a specified date that is at
least 10 but no more than 30 days following the date on which such notice is
given. The notice to be provided by the Company must be provided to Executive no
later than 90 days after the later of the time at which the alleged breach first
(i) occurs or arises or (ii) becomes known to any non-executive members of the
Board. If Executive appears before the Board to rebut or dispute the alleged
breach, the Board must make a final determination as to whether a breach
occurred within 10 days of such appearance, and if the Board fails to make a
determination by that date, it shall be conclusively determined that the
Executive did not commit the alleged breach.

(d) Termination by the Company for Cause. The REIT Operator may terminate
Executive’s employment at any time for Cause pursuant to the provisions of
Section 6(a) below, in which event as of the date of such termination all
payments and benefits under this Agreement shall cease and all then unvested
awards or benefits shall be forfeited, except for the continuing obligation to
pay Executive his Accrued Benefits.

(e) Voluntary Termination by Executive without Good Reason. Executive may
voluntarily terminate his employment without Good Reason upon 60 days’ prior
written notice. In any such event, after the date of such termination, no
further payments or benefits shall be due under this Agreement and all then
unvested awards or benefits shall be forfeited, except for the obligation to pay
Executive after the date of such termination his Accrued Benefits and any earned
but unpaid Annual Bonus relating to the calendar year prior to the year of
termination.

(f) Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 18 and shall specify the termination date in
accordance with the requirements of this Agreement.

(g) Resignation of All Other Positions. Upon termination of Executive’s
employment for any reason, Executive shall be deemed to have resigned from all
positions that Executive holds as an officer of the Company or any affiliate of
the Company, and from all positions that he holds as a member of the Board (or a
committee thereof) or the board of directors (or a committee thereof) of any
Subsidiary of the REIT, unless otherwise mutually agreed with the Board, and
shall take all actions reasonably requested by the Company to effectuate the
foregoing.

(h) General Provisions. (1) Upon any termination of Executive’s employment,
Executive shall be entitled to receive the following: (A) any unpaid Base Salary
and accrued but unused vacation and/or paid time off (determined in accordance
with Company policy) through the date of termination (paid in cash within 30
days, or such shorter period required by applicable law, following the date of
termination), (B) reimbursement for all necessary, customary and usual business
expenses and fees incurred and paid by Executive prior to the date of
termination, in accordance with Section 3(c) above (payable in accordance with
the Company’s expense reimbursement policy), and (C) vested benefits, if any, to
which Executive may be entitled under the Company’s employee benefit plans,
including those as provided in Section 3(c) above (payable in accordance with
the applicable employee benefit plan), and directors and officers liability
coverage pursuant to Section 3(d) for actions and inactions occurring during the
Term of Employment, and continued coverage for any actions or inactions by
Executive while providing cooperation under this Agreement (collectively,
“Accrued Benefits”).

 

7



--------------------------------------------------------------------------------

(2) During any notice period required under Section 4 or Section 6, as
applicable, (A) Executive shall remain employed by the Company and shall
continue to be bound by all the terms of this Agreement and any other applicable
duties and obligations to the Company, (B) the Company may direct Executive not
to report to work, and (C) Executive shall only undertake such actions on behalf
of the Company, consistent with his position, as expressly directed by the
Board.

5. Code Section 280G.

(a) Treatment of Payments. Notwithstanding anything in this Agreement or any
other plan, arrangement or agreement to the contrary, in the event that an
independent, nationally recognized accounting firm which shall be designated by
the Company with Executive’s written consent (which consent shall not be
unreasonably withheld) (the “Accounting Firm”) shall determine that any payment
or benefit received or to be received by Executive from the Company or any of
its affiliates or from any Person who effectuates a change in control or
effective control of the Company or any of such Person’s affiliates (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits, the “Total Payments”) would fail to
be deductible under Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), or otherwise would be subject (in whole or part) to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”) then the Total
Payments that are subject to Section 280G or 4999 of the Code shall be reduced
to the extent necessary so that no portion of the Total Payments is subject to
the Excise Tax, but such reduction shall occur if and only to the extent that
the net amount of such Total Payments, as so reduced (and after subtracting the
net amount of federal, state and local income taxes, and employment, Social
Security and Medicare taxes on such reduced Total Payments), is greater than or
equal to the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes and
employment, Social Security and Medicare taxes on such Total Payments and the
amount of Excise Tax (or any other excise tax) to which Executive would be
subject in respect of such unreduced Total Payments). For purposes of this
Section 5(a), the above tax amounts shall be determined by the Accounting Firm,
applying the highest marginal rate under Section 1 of the Code and under state
and local laws which applied (or are likely to apply) to Executive’s taxable
income for the tax year in which the transaction which causes the application of
Section 280G or 4999 of the Code occurs, or such other rate(s) as the Accounting
Firm determines to be likely to apply to Executive in the relevant tax year(s)
in which any of the Total Payments is expected to be made. If the Accounting
Firm determines that Executive would not retain a larger amount on an after-tax
basis if the Total Payments were so reduced, then Executive shall retain all of
the Total Payments.

(b) Ordering of Reduction. In the case of a reduction in the Total Payments
pursuant to Section 5(a), the Total Payments will be reduced in the following
order: (A) payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (B) payments and
benefits due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24) will next be reduced; (C) payments that are payable in cash that are valued
at less than full value under Treasury Regulation Section 1.280G-1, Q&A 24, with
amounts that are payable last reduced first, will next be reduced;

 

8



--------------------------------------------------------------------------------

(D) payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and (E) all other cash or
non-cash benefits not otherwise described in above will be next reduced
pro-rata.

(c) Certain Determinations. For purposes of determining whether and the extent
to which the Total Payments will be subject to the Excise Tax: (A) no portion of
the Total Payments the receipt or enjoyment of which Executive shall have waived
at such time and in such manner as not to constitute a “payment” within the
meaning of Section 280G(b) of the Code will be taken into account; (B) no
portion of the Total Payments will be taken into account which, in the opinion
of the Accounting Firm, does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments will be taken into account which, in the opinion
of the Accounting Firm, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as set forth in Section 280G(b)(3) of the Code)
that is allocable to such reasonable compensation; and (C) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Accounting Firm in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. Executive and the Company
shall furnish such documentation and documents as may be necessary for the
Accounting Firm to perform the requisite calculations and analysis under this
Section 5 (and shall cooperate to the extent necessary for any of the
determinations in this Section 5(c) to be made), and the Accounting Firm shall
provide a written report of its determinations hereunder, including detailed
supporting calculations. If the Accounting Firm determines that aggregate Total
Payments should be reduced as described above, it shall promptly notify
Executive and the Company to that effect. In the absence of manifest error, all
determinations by the Accounting Firm under this Section 5 shall be binding on
Executive and the Company and shall be made as soon as reasonably practicable
following the later of Executive’s date of termination of employment or the date
of the transaction which causes the application of Section 280G of the Code. The
Company shall bear all costs, fees and expenses of the Accounting Firm and any
legal counsel retained by the Accounting Firm.

(d) Additional Payments. If Executive receives reduced payments and benefits by
reason of this Section 5 and it is established pursuant to a determination of a
court of competent jurisdiction which is not subject to review or as to which
the time to appeal has expired, or pursuant to an Internal Revenue Service
proceeding, that Executive could have received a greater amount without
resulting in any Excise Tax, then the Company shall thereafter pay Executive the
aggregate additional amount which could have been paid without resulting in any
Excise Tax as soon as reasonably practicable following such determination.

6. Definitions.

(a) “Cause” shall mean any of the following:

(i) Executive’s conviction of, or plea of guilty or nolo contendere to, a felony
(excluding traffic-related felonies), or any financial crime involving the
Company or any subsidiary of the REIT (including, but not limited to, fraud,
embezzlement or misappropriation of Company assets);

 

9



--------------------------------------------------------------------------------

(ii) Executive’s willful and gross misconduct in the performance of his duties
(other than by reason of his incapacity or disability), it being expressly
understood that the Company’s dissatisfaction with Executive’s performance that
is not willful and gross misconduct in the performance of Executive’s duties
shall not constitute Cause under this clause (ii);

(iii) Executive’s continuous, willful and material breach of this Agreement or
any written Company policy after written notice of such breach has been given by
the Board in its reasonable discretion exercised in good faith.

Notwithstanding the foregoing, in no event shall any action or omission
constitute “Cause” unless (1) no later than 90 days after the later of the time
at which the event or condition purportedly giving rise to Cause first
(i) occurs or arises or (ii) becomes known to any non-executive members of the
Board, the Company gives notice to Executive stating that Executive will be
terminated for Cause, specifying the particulars thereof in reasonable detail
and the date of termination (which shall be no less than 20 but no more than 60
days following the date on which such written notice is received by Executive)
(the “Cause Termination Notice”), (2) the Company provides Executive and his
counsel with an opportunity to appear before the Board to rebut or dispute the
alleged reason for termination on a specified date that is at least 10 days
following the date on which the Cause Termination Notice is given, and (3) a
majority of the Board (calculated without regard to Executive, if applicable)
determines that Executive has failed to materially cure or cease such misconduct
or breach within 20 days after the Cause Termination Notice is given to him. For
purposes of the foregoing sentence, no act, or failure to act, on Executive’s
part shall be considered willful unless done or omitted to be done, by him not
in good faith and without reasonable belief that his action or omission was in
the best interest of the Company, and any act or omission by Executive pursuant
to the authority given pursuant to a resolution duly adopted by the Board or on
the written advice of counsel to the Company will be deemed made in good faith
and in the best interest of the Company.

(b) “Change in Control” means the occurrence of any of the following after the
Effective Date:

(i) the direct or indirect sale, transfer, conveyance or other disposition, in
one or a series of related transactions, of all or substantially all of the
properties or assets of the REIT and its Subsidiaries, taken as a whole, to any
Exchange Act Person;

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving on the Board: individuals who, as of the
Effective Date, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including, but not limited to, a consent solicitation,
relating to the election of directors of the REIT) whose appointment or election
by the Board or nomination for election by the REIT’s shareholders was approved
or recommended by a vote of at least a majority of the directors then still in
office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;

(iii) an Exchange Act Person becomes the “beneficial owner” (as used in Rule
13d-3 under the Exchange Act) of 50% or more of the total voting power of the
stock of the REIT; or

 

10



--------------------------------------------------------------------------------

(iv) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the REIT if,
immediately after the consummation of such transaction, the shareholders of the
REIT immediately prior thereto do not own, directly or indirectly, either
outstanding voting securities representing more than 50% of the combined
outstanding voting power of the surviving entity in such transaction or more
than 50% of the combined outstanding voting power of the parent of the surviving
entity in such transaction.

Notwithstanding the foregoing, (A) a Change in Control shall not be deemed to
have occurred by virtue of a Qualified Event or any transaction or series of
integrated transactions immediately following which the shareholders of the REIT
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in a Person that owns all or
substantially all of the voting securities or assets of the REIT immediately
following such transaction or series of transactions, and (B) if the severance
payable under Section 4(c) constitutes deferred compensation under Section 409A
of the Code, a Change in Control shall be deemed to have occurred for purposes
of this Agreement only if a change in the ownership or effective control of the
Company or a change in ownership of a substantial portion of the assets of the
Company shall also be deemed to have occurred under Section 409A of the Code.

(c) “Change in Control Period” means the period beginning on the date of a
Change in Control and ending on the 12 month anniversary of the date of the
Change in Control.

(d) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(e) “Exchange Act Person” means any Person or group (as defined in
Section 13(d)(3) of the Exchange Act), except that “Exchange Act Person” will
not include (i) the REIT or any Subsidiary of the REIT, (ii) any employee
benefit plan of the REIT or any Subsidiary of the REIT or any trustee or other
fiduciary holding securities under an employee benefit plan of the REIT or any
Subsidiary of the REIT, (iii) an underwriter temporarily holding securities
pursuant to a registered public offering of such securities, (iv) an entity
owned, directly or indirectly, by the shareholders of the REIT in substantially
the same proportions as their ownership of shares of the REIT or (v) any Person
that, as of immediately prior to the transaction or series of transactions, is
the owner, directly or indirectly, of securities of the REIT representing more
than 50% of the combined voting power of the REIT’s then outstanding securities.

(f) “Good Reason” shall mean, without Executive’s written consent:

(i) the assignment to Executive of duties or responsibilities substantially
inconsistent with Executive’s title at the Company or a material diminution in
Executive’s title, authority or responsibilities;

(ii) a material reduction in Executive’s Base Salary or Target Annual Bonus
opportunity;

(iii) a continuous, willful and material breach by the Company of this
Agreement; or

 

11



--------------------------------------------------------------------------------

(iv) the relocation (without the written consent of Executive) of Executive’s
principal place of employment by more than 35 miles from the Principal Location.

Notwithstanding the foregoing, (1) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
of at least 60 days but no more than 90 days from the date of such notice) is
given no later than 90 days after the time at which the event or condition
purportedly giving rise to Good Reason first occurs or arises and (2) if there
exists an event or condition that constitutes Good Reason, the Company shall
have 30 days from the date notice of such termination is received to cure such
event or condition and, if the Company does so, such event or condition shall
not constitute Good Reason hereunder; provided, however, that the Company’s
right to cure such event or condition shall not apply if there have been
repeated breaches by the Company.

(g) “Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof.

(h) “Qualified Event” means either of the following: (a) a listing of the REIT’s
(or a successor’s or parent entity’s) stock on the New York Stock Exchange,
NASDAQ or on any other nationally recognized stock exchange; or (b) an
underwritten public offering of the REIT’s (or a successor’s or parent entity’s)
stock pursuant to an effective registration statement under the Securities Act
of 1933, as amended from time to time, which shares are approved for listing or
quotation on the New York Stock Exchange, NASDAQ or on any other nationally
recognized stock exchange.

(i) “Severance Multiple” means (i) 2 if the Severance Amount is payable under
Section 4(c) on account of termination that does not occur during the Change in
Control Period and (ii) 2.5 if the Severance Amount is payable under
Section 4(c) on account of a termination that occurs during the Change in
Control Period.

(j) “Subsidiary” or “Subsidiaries” means, with respect to any Person, as of any
date of determination, any other Person or Persons as to which such first Person
owns or otherwise controls, directly or indirectly, 50% or more of the voting
shares or other similar interests or a sole general partner interest or managing
member or similar interest of such other Person or Persons.

7. Confidentiality/Non-Disclosure. Executive acknowledges that, in the course of
his employment with the Company, he has become and/or will become acquainted and
trusted with (a) certain confidential information and trade secrets, which
confidential information includes, but is not limited to, proprietary software,
customer lists and information, information concerning the Company’s finances,
business practices, long-term and strategic plans and similar matters,
information concerning the Company’s formulas, designs, methods of business,
trade secrets, technology, business operations, business records and files, and
any other information that is not generally known to the public or within the
industry or trade in which the Company competes and was not known to Executive
prior to his employment with the Company, and (b) information of third parties
that the Company is under a duty to maintain as confidential (collectively,
“Confidential Information”). Except in furtherance of his duties hereunder,
Executive agrees that he will not cause any Confidential Information to be
disclosed to third parties without the prior written consent of the Company and
that he will not, without the prior written consent of the Company, divulge or
make any use of such Confidential Information, except as may be required

 

12



--------------------------------------------------------------------------------

by law and/or to fulfill his obligations hereunder. Upon the termination of
Executive’s employment for whatever reason, or at any time the Company may
request, Executive shall immediately deliver to the Company all of the Company’s
property in Executive’s possession or under Executive’s control, including but
not limited to all originals and copies of memoranda, notes, plans, records,
reports, computer files, disks and tapes, thumb drives, printouts, worksheets,
source code, software, programming work, and all documents, forms, records or
other information, in whatever form it may exist, regarding the Company’s
business, clients, products or services. Confidential Information does not
include information that: (i) becomes generally known to the public subsequent
to disclosure to Executive through no wrongful act of Executive or any
representative of Executive; (ii) was known to the public prior to its
disclosure to Executive; or (iii) Executive is required to disclose by
applicable law, regulation or legal process. Additionally, the parties
acknowledge and agree that the obligations of this Section 7 shall be in
addition to and shall not diminish any obligations that Executive may have to
Company or any customer of Company under any separate Non-Disclosure and
Confidentiality Agreement that Executive may execute during his employment with
the Company.

8. Intellectual Property, Inventions and Patents. Executive acknowledges that
all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
Confidential Information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to the Company’s actual or anticipated
business, research and development or existing or future products or services
and which were or are conceived, developed, contributed to or made or reduced to
practice by Executive (whether alone or jointly with others) while employed by
the Company, whether before or after the date of this Agreement (“Work
Product”), belong to the Company. Executive shall promptly disclose such Work
Product to the Board and, at the Company’s expense, perform all actions
reasonably requested by the Board (whether during or after the Term of
Employment) to establish and confirm such ownership (including assignments,
consents, powers of attorney and other instruments). Executive acknowledges that
all copyrightable Work Product shall be deemed to constitute “works made for
hire” under the U.S. Copyright Act of 1976, as amended, and that the Company
shall own all rights therein. To the extent that any such copyrightable work is
not a “work made for hire,” Executive hereby assigns and agrees to assign to the
Company all right, title and interest, including a copyright, in and to such
copyrightable work. The foregoing provisions of this Section 8 shall not apply
to any invention that Executive developed entirely on Executive’s own time
without using the Company’s equipment, supplies, facilities or trade secret
information, except for those inventions that (i) relate to the Company’s
business or actual or demonstrably anticipated research or development, or
(ii) result from any work performed by Executive for the Company.

9. Restrictive Covenants.

(a) Notification of New Employer. During Executive’s employment and for a period
of 24 months immediately following the termination of his employment with the
Company for any reason, Executive will advise the Company of any new employer of
his, or any other Person for whom he may perform services, within 10 days after
commencing to work for such employer or other Person. Executive hereby agrees to
notify, and grant consent to notification by the Company to, any new employer,
or other Person for whom he may perform services, of his obligations under this
Agreement.

 

13



--------------------------------------------------------------------------------

(b) Solicitation of Employees. Executive agrees that during his employment and
for a period of 24 months immediately following the termination of his
employment with the Company for any reason, whether with or without cause, he
will not directly or indirectly, for himself or any other Person:

(i) solicit, induce, recruit or encourage any of the Company’s employees,
exclusive consultants or exclusive independent contractors or any Person who
provides services to the Company to terminate or reduce their employment or
other relationship with the Company;

(ii) hire any individual who is (or was, within the 6 month period immediately
preceding such hiring) an employee, exclusive consultant, or exclusive
independent contractor of the Company; or

(iii) attempt to do any of the foregoing.

Notwithstanding the foregoing, the provisions of this Section 9(b) shall not be
violated by (A) general advertising or solicitation not specifically targeted at
Company-related Person or hiring a respondent to such advertising or
solicitation or (B) actions taken by any Person with which Executive is
associated if Executive is not personally involved in any manner in the matter
and has not identified such Company-related Person for soliciting or hiring.

(c) Solicitation of Customers. Executive agrees that during his employment and
for a period of 24 months immediately following the termination of his
employment with the Company for any reason, whether with or without cause, he
will not directly or indirectly, (i) solicit, entice, or induce any Customer for
the purpose of providing, or provide, products or services that are competitive
with the products or services provided by the Company, or (ii) solicit, entice,
or induce any Customer to terminate or reduce its business with (or refrain from
increasing its business with) the Company. Notwithstanding the foregoing,
nothing in this subsection 9(c) shall prohibit Executive from accepting a
business relationship with a Customer that is not solicited within the meaning
of this subsection 9(c) so long as Executive is not acting in violation of the
provisions of Section 9(d) below.

As used in this Section 9(c), “Customer” means any Person to which the Company
provided products or services (or was invested in products offered by the
Company), and with which Executive had contact on behalf of the Company, within
the last 12 months of his employment with the Company.

(d) Noncompetition. Executive agrees that during his employment and for a period
of 24 months immediately following the termination of his employment with the
Company in connection with which Executive is entitled to severance under
Section 4(c) he will not directly or indirectly:

(i) have any ownership interest in a Competitor other than a passive investment
of no more than 5% of the outstanding equity or debt securities of a Competitor;
or

(ii) engage in or perform services other than Personal Activities (whether as an
employee, consultant, proprietor, partner, director or otherwise) for any
Competitor,

 

14



--------------------------------------------------------------------------------

if such services either (1) are the same as or similar to (individually or in
the aggregate) the services Executive performed for the Company during his
employment with the Company, or (2) are performed with respect to products or
services of the Competitor that are competitive with the products or services
provided by the Company with which Executive was involved during his employment
with the Company or about which he received Confidential Information during his
employment with the Company.

As used in this section, “Competitor” means: (i) any private or public (traded
or non-traded) real estate investment trust, fund or other investment vehicle or
program whose principal place of business is in the United States and whose
business involves investing in, owning, managing, advising or operating
healthcare properties of the type owned by the Company (including medical office
buildings) or data centers if owned by the Company as of the date of
termination, whether directly or indirectly through joint ventures; and (ii) any
entity whose principal place of business is in the United States and that
advises (including any external advisor) any private or public (traded or
non-traded) real estate investment trust, fund or other investment vehicle or
program whose principal place of business is in the United States and whose
business involves investing in, owning, managing, advising or operating
healthcare properties of the type owned by the Company (including medical office
buildings) or data centers if owned by the Company, whether directly or
indirectly through joint ventures.

The scope of the covenant set forth in Section 9(d) will be within or with
respect to the United States.

However, the restrictions set forth in Section 9(d) shall become null and void
if, following the date of termination, the Company is in material breach of any
of its material obligations to Executive, which breach has not been cured within
30 days after Executive has given written notice to the Company describing the
breach in reasonable detail and requesting cure.

(e) Non-Disparagement. The Company and Executive each acknowledge that any
disparaging comments by either party against the other are likely to
substantially depreciate the business reputation of the other party. Executive
further agrees that he will not, and the Company agrees that it will direct its
officers and directors to not directly or indirectly defame, disparage, or
publicly criticize the services, business, integrity, veracity or reputation of
the other party, including but not limited to, the Company or its owners,
officers, directors, or employees in any forum or through any medium of
communication. Nothing in this Agreement will preclude Executive or the Company
from supplying truthful information to any governmental authority or in response
to any lawful subpoena or other legal process.

(f) Executive acknowledges and agrees that during his employment with Company he
will owe the Company duties of good faith, loyalty and non-disclosure and such
statutory duties that are applicable to an officer of the Company under the laws
of the State of Florida.

10. Remedies. Executive acknowledges and agrees that the restrictions set forth
in this Agreement are critical and necessary to protect the Company’s legitimate
business interests; are reasonably drawn to this end with respect to duration,
scope, and otherwise; are not unduly burdensome; are not injurious to the public
interest; and are supported by adequate consideration. Executive agrees that it
would be impossible or inadequate to measure and calculate the

 

15



--------------------------------------------------------------------------------

Company’s damages from any breach of the restrictions set forth herein.
Accordingly, Executives agrees that if he breaches or threatens to breach any of
such restrictions, the Company will have available, in addition to any other
right or remedy available, the right to obtain an injunction from a court of
competent jurisdiction restraining such breach or threatened breach and to
specific performance of any such provision of this Agreement. Executive further
acknowledges and agrees that (a) any claim he may have against the Company,
whether under this Agreement or otherwise, will not be a defense to enforcement
of the restrictions set forth in this Agreement, (b) the circumstances of his
termination of employment with the Company will have no impact on his
obligations under this Agreement, and (c) this Agreement is enforceable by the
Company and its respective Subsidiaries, affiliates, successors and permitted
assigns.

11. Additional Acknowledgments.

(a) Executive and the Company each agree and intend that Executive’s obligations
under this Agreement (to the extent not perpetual) be tolled during any period
that Executive is in breach of any of the obligations under this Agreement, so
that the Company is provided with the full benefit of the restrictive periods
set forth herein.

(b) Executive also agrees that, in addition to any other remedies available to
the Company and notwithstanding any provision of this Agreement to the contrary,
in the event Executive breaches in any material respect any of his obligations
under Sections 7, 8 or 9 and any applicable cure period under this Agreement
with respect to such breach shall have lapsed, the Company shall be entitled to
immediately cease all payments and benefits (including vesting of equity-based
awards) under Section 4 and will have no further obligations thereunder.

(c) Executive and the Company further agree that, in the event that any
provision of Section 9 is determined by a court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic scope or too great a range of activities, that provision will be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law. Each of Executive and the Company acknowledges and agrees that the
Company will suffer irreparable harm from a breach by Executive of any of the
covenants or agreements contained in Sections 7, 8, or 9. Executive further
acknowledges that the restrictive covenants set forth in those Sections are of a
special, unique, and extraordinary character, the loss of which cannot be
adequately compensated by monetary damages. Executive agrees that the terms and
provisions of Sections 7, 8, or 9 are fair and reasonable and are reasonably
required for the protection of the Company in whose favor such restrictions
operate. Executive acknowledges that, but for Executive’s agreements to be bound
by the restrictive covenants set forth in Sections 7, 8, or 9, the Company would
not have entered into this Agreement. In the event of an alleged or threatened
breach by Executive of any of the provisions of Sections 7, 8, or 9, the Company
or its successors or assigns may, in addition to all other rights and remedies
existing in its or their favor, apply to any court of competent jurisdiction for
specific performance and/or injunctive or other equitable relief in order to
enforce or prevent any violations of the provisions hereof (including, without
limitation, the extension of the noncompetition period or non-solicitation
period, as applicable, by a period equal to the duration of the violation).

 

16



--------------------------------------------------------------------------------

(d) The REIT and the Operating Company agree to be jointly and severally liable
for all obligations of the REIT Operator under this Agreement, including payment
obligations. Executive and the Company further agree that the REIT Operator is
the employer of Executive for all U.S. federal income tax and employment tax
purposes. In accordance with such status, to the extent that any provision
herein permits the Company to control, supervise, or otherwise determine the
rights, responsibilities, or obligations of Executive hereunder; to remunerate,
reimburse, or otherwise provide any economic benefit to Executive hereunder (or
to determine the amount of such payments or benefits); or to otherwise initiate,
terminate, or otherwise alter the terms of Executive’s employment with the REIT
Operator hereunder, it is acknowledged and agreed by all parties hereto that
such actions are taken on behalf of the REIT Operator, which hereby grants all
necessary power and authority to the Company to take such actions on behalf of
the REIT Operator.

12. Executive’s Cooperation. During the Term of Employment and, to the extent
that the Company pays Executive’s actual, reasonable and documented legal fees
for legal counsel, also for a reasonable period thereafter, Executive shall
reasonably cooperate with the Company in any internal investigation, any
administrative, regulatory or judicial investigation or proceeding or any
dispute with a third party as reasonably requested by the Company to the extent
that such investigation, proceeding or dispute may relate to matters in which
Executive has knowledge as a result of Executive’s employment with the Company
or Executive’s serving as an officer or director of the Company (including
Executive being available to the Company upon reasonable notice for interviews
and factual investigations, appearing at the Company’s request, after reasonable
notice, to give testimony without requiring service of a subpoena or other legal
process, volunteering to the Company all pertinent information and turning over
to the Company all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other permitted activities and commitments). Without limiting the
generality of the foregoing, to the extent that the Company seeks such
assistance, the Company shall use reasonable business efforts, whenever
possible, to provide Executive with reasonable advance notice of its need for
Executive’s assistance and will attempt to coordinate with Executive the time
and place at which Executive’s assistance will be provided with the goal of
minimizing the impact of such assistance on any other material pre-scheduled
business commitment that Executive may have. In the event the Company requires
Executive’s reasonable assistance or cooperation in accordance with this
Section 12, the Company shall reimburse Executive solely for reasonable travel
expenses (including lodging and meals) upon submission of receipts and, for
cooperation following the Term of Employment, Executive’s actual, reasonable and
documented legal fees. Nothing in this Section 12 shall abrogate in any respect
the obligation (contractual or otherwise) of the REIT, the Operating Company,
the REIT Operator or any affiliate of any of the foregoing to indemnify
Executive for any acts or omissions during the Term of Employment or any period
prior thereto.

13. Executive’s Representations. Executive hereby represents and warrants to the
Company that except as to agreements otherwise superseded by this Agreement
(a) the execution, delivery and performance of this Agreement by Executive does
not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Executive is
a party or by which Executive is bound, (b) Executive is not a party to or bound
by any employment agreement, non-compete agreement or confidentiality agreement
with any other Person and (c) upon the execution and delivery of this Agreement
by the Company, this Agreement shall be the valid and binding obligation of
Executive, enforceable in accordance with its terms. Executive hereby
acknowledges and represents that Executive has consulted with independent legal
counsel regarding Executive’s rights and obligations under this Agreement and
that Executive fully understands the terms and conditions contained herein.

 

17



--------------------------------------------------------------------------------

14. Corporate Opportunity. Executive agrees that during his Term of Employment
he will not use opportunities discovered in the course of his employment
hereunder for his own personal gain or benefit without the written consent of
the Company. For example, if in any capacity described in Section 2 of this
Agreement, Executive is approached about or otherwise becomes aware of a
potential investment or other business transaction that may be appropriate for
the Company, Executive will not take that opportunity for himself, or share or
disclose it to any third party, but rather Executive will bring it to the
attention of the Board.

15. Insurance for Company’s Own Behalf. The Company may, at its discretion,
apply for and procure in its own name and for its own benefit life and/or
disability insurance on Executive in any amount or amounts considered advisable.
Executive agrees to cooperate in any medical or other examination, supply any
information and execute and deliver any applications or other instruments in
writing as may be reasonably necessary to obtain and constitute such insurance.

16. Withholding. The Company shall be entitled to deduct or withhold from any
amounts owing from the Company to Executive any federal, state, local or foreign
withholding taxes, excise tax, or employment taxes that it reasonably determines
are required to be imposed with respect to Executive’s compensation or other
payments or benefits from the Company or Executive’s ownership interest in the
Company (including wages, bonuses, the receipt or exercise of equity awards
and/or the receipt or vesting of restricted equity).

17. Survival. The rights and obligations of the parties under this Agreement
shall survive as provided herein or if necessary or desirable to accomplish the
purposes of other surviving provisions following the termination of Executive’s
employment with the Company, regardless of the manner of or reasons for such
termination.

18. Notices. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
against written receipt or mailed by prepaid first class certified mail, return
receipt requested, or mailed by overnight courier prepaid, to (a) Executive at
the address on file with the Company, and (b) Company at the following address:

CV Manager, LLC; Carter Validus Mission Critical REIT II, Inc.

4890 W. Kennedy Blvd, Suite 650

Tampa, FL 33609

Attention: Board of Directors

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 18, be deemed given on the
day so delivered, or, if delivered after 5:00 p.m. local time or on a day other
than a Saturday, Sunday or any day on which banks located in the State of
Florida are authorized or obligated to close (a “Business Day”), then on the
next proceeding Business Day, (ii) if delivered by certified mail in the manner
described above to the address as provided in this Section 18, be deemed given
on the earlier of the third Business Day following mailing or upon receipt and
(iii) if delivered by overnight courier to the address as

 

18



--------------------------------------------------------------------------------

provided for in this Section 18, be deemed given on the earlier of the first
Business Day following the date sent by such overnight courier or upon receipt,
in each case regardless of whether such notice, request or other communication
is received by any other Person to whom a copy of such notice is to be delivered
pursuant to this Section 18. Any party hereto from time to time may change its
address or other information for the purpose of notices to that party by giving
notice specifying such change to the other party hereto.

19. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

20. Entire Agreement. Except as otherwise stated here, this Agreement
constitutes the entire agreement among the parties pertaining to the subject
matter hereof and supersedes all prior agreements, understandings, negotiations
and discussions, whether oral or written, of the parties, including, without
limitation, any prior offer letter, employment or other employment or
compensation-related agreement with Carter Validus REIT Management Company II,
LLC, Carter Validus Holdings Management Inc. or any of their respective
affiliates. Executive shall not be eligible to participate in any severance plan
or program during the Term of Employment and neither the Company nor any of its
affiliates shall have any responsibility or liability with respect to any prior
agreement or arrangement (including, without limitation, any agreement or
arrangement entitling Executive to distributions or allocations of profits or
gains) with, or maintained by, Carter Validus REIT Management Company II, LLC,
Carter Validus Holdings Management Inc. or any of their respective affiliates.

21. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

22. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

23. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign Executive’s
rights or delegate Executive’s duties or obligations hereunder without the prior
written consent of the Company. The Company may only assign this Agreement to a
successor to all or substantially all of the business and/or assets of the
Company. As used in this Agreement, “Company” shall mean the Company and any
successor to its business and/or assets, which assumes and agrees to perform the
duties and obligations of the Company under this Agreement by operation of law
or otherwise.

 

19



--------------------------------------------------------------------------------

24. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Florida, without giving effect to any choice-of-law or
conflict-of-law rules or provisions (whether of the State of Florida or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Florida. In any litigation between
Executive and the Company arising out of or related to this Agreement, the
losing party shall reimburse the prevailing party for all reasonable attorneys’
fees and costs incurred by that prevailing party in enforcing, defending, or
prosecuting this Agreement.

25. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement shall affect the validity, binding effect or enforceability of
this Agreement or be deemed to be an implied waiver of any provision of this
Agreement.

26. Consent to Jurisdiction. EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE STATE
OF FLORIDA FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT
OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY
OR THEREBY. EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY
PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL, RETURN RECEIPT
REQUESTED, TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING IN THE STATE OF FLORIDA
WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS
SECTION 25. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY IN THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF
FLORIDA, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

27. Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED-FOR INDUCEMENT FOR EACH OF
THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

28. Section 409A.

(a) Interpretation. Notwithstanding any provision to the contrary in this
Agreement, this Agreement is intended to comply with the requirements of
Section 409A of the Code and regulations thereunder (“Section 409A”) or any
exemption thereunder, to the extent applicable, and this Agreement shall be
interpreted accordingly. If any provisions of this

 

20



--------------------------------------------------------------------------------

Agreement (or of any award of compensation, including equity compensation or
benefits) would cause Executive to incur any additional tax or interest under
Section 409A of the Code, the Company shall, after consulting with and receiving
the approval of Executive, reform such provision in a manner intended to avoid
the incurrence by Executive of any such additional tax or interest; provided
that the Company agrees to maintain, to the maximum extent practicable, the
original intent and economic benefit to Executive of the applicable provision
without violating the provisions of Section 409A of the Code. For purposes of
Section 409A, each payment made under this Agreement shall be treated as a
separate payment. In no event may Executive, directly or indirectly, designate
the calendar year of any payment that constitutes deferred compensation for
purposes of Section 409A. To the extent any payment or benefit provided under
this Agreement is contingent upon Executive’s execution of the general release
of claims described in Sections 4(a) or 4(c)(ii), if such payment or benefit
constitutes deferred compensation for purposes of Section 409A and the 60-day
period described in such sections spans calendar years, such payment and/or
benefit shall be paid or commence, as applicable, in the latter calendar year.
Executive will be deemed to have a termination of employment for purposes of
determining the timing of any payments or benefits hereunder that constitute
deferred compensation for purposes of Section 409A only upon a “separation from
service” within the meaning of Section 409A.

(b) Payment Delay. Notwithstanding any provision to the contrary in this
Agreement, if on the date of Executive’s termination of employment, Executive is
a “specified employee” (as such term is used in Section 409A), then any amounts
payable to Executive that constitute deferred compensation for purposes of
Section 409A that are payable due to Executive’s termination of employment shall
be postponed and paid (without interest) to Executive in a lump sum on the first
day of the seventh month after Executive’s “separation from service” (within the
meaning of Section 409A) with the Company (or any successor thereto); provided,
however, that if Executive dies during such six-month period and prior to
payment of the postponed cash amounts hereunder, the amounts delayed on account
of Section 409A shall be paid to the personal representative of Executive’s
estate on the 60th day after Executive’s death.

(c) Reimbursements. All reimbursements provided under this Agreement that
constitute deferred compensation under Section 409A shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the taxable year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

[Signature Page Follows]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CARTER VALIDUS MISSION CRITICAL REIT II, INC.

By:   /s/ Kay C. Neely

Name:   Kay C. Neely Title:   CFO, Treasurer and Secretary

 

CARTER VALIDUS OPERATING PARTNERSHIP II, LP By: CARTER VALIDUS MISSION CRITICAL
REIT II, INC., its general partner

By:   /s/ Kay C. Neely

Name:   Kay C. Neely Title:   CFO, Treasurer and Secretary

 

CV MANAGER, LLC By: CARTER VALIDUS OPERATING PARTNERSHIP II, LP, its managing
member By: CARTER VALIDUS MISSION CRITICAL REIT II, INC., its general partner

By:   /s/ Kay C. Neely

Name:   Kay C. Neely Title:   CFO, Treasurer and Secretary

 

EXECUTIVE /s/ Michael A. Seton Michael A. Seton

 

22



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

I, Michael A. Seton, in consideration of and subject to the performance by
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation (the
“REIT”), Carter Validus Operating Partnership II, LP, a Delaware limited
partnership, the operating company subsidiary of the REIT (the “Operating
Company”), and the Operating Company’s subsidiary, CV Manager, LLC, a Delaware
limited liability company (the “REIT Operator” and, together with the REIT and
the Operating Company, the “Company”), of their respective obligations under the
Employment Agreement with an Effective Date of July 28, 2020 (the “Agreement”),
do hereby release and forever discharge as of the date hereof the Company and
its respective affiliates and all present, former and future managers,
directors, officers, employees, attorneys, advisors, successors and assigns of
the Company and its affiliates and direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below (this “General Release”). The
Released Parties are intended to be third-party beneficiaries of this General
Release, and this General Release may be enforced by each of them in accordance
with the terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.

1. I understand that any payments or benefits paid or granted to me under
Section 4 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive certain of the payments
and benefits specified in Section 4 of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

2. Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any

 

23



--------------------------------------------------------------------------------

other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action or other matters covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claims, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that subject to paragraph 11 below, I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding. Additionally, I
am not waiving (i) any right to the Accrued Benefits or any severance benefits
or equity awards to which I am entitled under the Agreement, (ii) any claim
relating to directors’ and officers’ liability insurance coverage or any right
of indemnification under the Company’s organizational documents, by contract or
otherwise, or (iii) my rights as an equity or security holder in the Company or
its affiliates.

6. Defend Trade Secrets Act. I acknowledge that I am hereby notified that under
the Defend Trade Secrets Act of 2016: (i) no individual will be held criminally
or civilly liable under federal or state trade secret law for disclosure of a
trade secret (as defined in the Economic Espionage Act) that is: (A) made in
confidence to a federal, state, or local government official, either directly or
indirectly, or to any attorney, and made solely for the purpose of reporting or
investigating a suspected violation of law or (B) made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal so that it is not made public; and (ii) an individual who pursues a lawsuit
for retaliation by an employer for reporting a suspected violation of the law
may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal, and does not disclose the trade
secret, except as permitted by court order.

7. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general

 

24



--------------------------------------------------------------------------------

release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release.

8. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

9. I agree that in any litigation between Executive and the Other Released
Parties arising out of or related to this Release, the losing party shall
reimburse the prevailing party for all reasonable attorneys’ fees and costs
incurred by that prevailing party in enforcing, defending, or prosecuting this
Release..

10. I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.

11. I agree that this General Release does not prohibit or restrict me (or my
attorney) from responding to any inquiry about this General Release or its
underlying facts and circumstances by the Securities and Exchange Commission
(SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any other governmental entity or federal or
state regulatory authority (collectively, “Government Agencies”). I further
understand that this General Release does not limit my ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency without notice to the
Company. This General Release does not limit my right to receive an award for
information provided to any Government Agencies.

12. I hereby acknowledge that Sections 4 through 28 of the Agreement shall
survive my execution of this General Release.

13. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

14. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

 

25



--------------------------------------------------------------------------------

15. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1.

I HAVE READ IT CAREFULLY;

 

  2.

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  3.

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  4.

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

  5.

I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

  6.

I UNDERSTAND THAT I HAVE 7 DAYS AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT
AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
REVOCATION PERIOD HAS EXPIRED;

 

  7.

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  8.

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:         DATED:    

 

26